Allianz Variable Insurance Products Fund of Funds Trust 5701 Golden Hills Drive Minneapolis, Minnesota 55416-1297 Brian Muench President Telephone:763-765-7952 December 10, 2013 Sally Samuel Securities and Exchange Commission Division of Investment Management Office of Insurance Products treet NE Washington, D.C. 20549 Re:Allianz Variable Insurance Products Fund of Funds Trust (the “Registrants”) Post-Effective Amendment No. 19 (File Nos. 333-119867 and 811-21624) Request for Acceleration of Effectiveness Ms. Samuel: In accordance with Rule 461 under the Securities Act of 1933, the above referenced Registrants hereby request that the effective date of Post-Effective Amendment No. 19 to the Registration Statement referenced above be accelerated to become effective on December 13, 2013, or as soon thereafter as practicable. The Registrants acknowledge that the disclosure in the filing is the responsibility of the Registrants. The Registrants acknowledge that changes to the Registration Statement based on staff comments do not bar the Commission from taking future action and that should the Commission or the staff of the Commission, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing. The Registrants represents that they will not assert this declaration as a defense in any proceeding initiated by the commission or by any person under the federal securities of the United States. The Registrants further acknowledge that the action of the Commission or the staff of the Commission, acting pursuant to delegated authority, in declaring the filing effective does not relieve the Registrants from their full responsibility for the adequacy and accuracy of the disclosures in the filing. Sincerely, ALLIANZ VARIABLE INSURANCE PRODUCTS FUND OF FUNDS TRUST By:/s/ Brian Muench Brian Muench, President Allianz Life Financial Services, LLC 5701 Golden Hills Drive Minneapolis, MN55416-1297 Robert DeChellis President & CEO Telephone:763-765-6840 December 10, 2013 Sally Samuel Securities and Exchange Commission Division of Investment Management Office of Insurance Products treet NE Washington, D.C. 20549 Re:Allianz Variable Insurance Products Fund of Funds Trust (the “Registrants”) Post-Effective Amendment No. 19 (File Nos. 333-119867 and 811-21624) Request for Acceleration of Effectiveness Ms. Samuel: Allianz Life Financial Services, LLC, the distributor for the Allianz Variable Insurance Products Fund of Funds Trust, pursuant to Rule 461 under the Securities Act of 1933, as amended, hereby request that the effective date of Post-Effective Amendment No. 19 to the Trust’s Registration Statement referenced above be accelerated to become effective on December 13, 2013 or as soon thereafter as practicable. The Registrants acknowledge that the disclosure in the filing is the responsibility of the Registrants. The Registrants acknowledge that changes to the Registration Statement based on staff comments do not bar the Commission from taking future action and that should the Commission or the staff of the Commission, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing. The Registrants represents that they will not assert this declaration as a defense in any proceeding initiated by the commission or by any person under the federal securities of the United States. The Registrants further acknowledge that the action of the Commission or the staff of the Commission, acting pursuant to delegated authority, in declaring the filing effective does not relieve the Registrants from their full responsibility for the adequacy and accuracy of the disclosures in the filing. ALLIANZ LIFE FINANCIAL SERVICES, LLC By: /s/ Robert DeChellis Robert DeChellis, President & CEO
